— In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), dated June 4,. 1985, which, after a hearing, dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The petitioner’s claims that he was denied effective assistance of counsel at trial or on appeal do not entitle him to habeas corpus relief because those claims, if meritorious, would, at most, require a new trial or new appeal and not a direction that he be immediately released from custody (see, e.g., Kaplan v Commissioner of Correction of City of N. Y., 60 *291NY2d 648, 649; People ex rel. Douglas v Vincent, 50 NY2d 901, 903). Lazer, J. P., Thompson, Lawrence and Eiber, JJ., concur.